Citation Nr: 1638464	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected multiple myeloma. 

2. Entitlement to an initial rating in excess of 30 percent for service-connected major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected multiple myeloma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

The Veteran has asserted that he is entitled to a higher rating for his service-connected major depression, but he has provided no statement or allegation with regard to the severity of his symptoms.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Major depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At an April 2009 VA examination, the Veteran reported that he worried about his physical problems and that he was afraid to do things because of his physical problems.  He reported that he felt uptight, anxious, somewhat depressed, and bad when he was unable to work.  He reported that he went through crying spells and was worried about his life.  He reported that he mostly stayed at home and that he had no hobbies.  He reported that he used to enjoy playing golf, but could no longer play due to his physical problems.  He reported that he felt lonely and frustrated and that he did not participate in any social activities, because he felt tired all of the time. 

On mental status examination, the Veteran was noted to be cooperative, but he had gross psychomotor activity and poor eye contact throughout the interview.  His speech was spontaneous, his affect was constricted, and his mood was depressed.  He was oriented to time, place, and person.  His thought processes were grossly logical, but he spoke with a low, monotonous voice.  He gave mostly "yes or no" type answers.  He reported that he had problems falling asleep, he denied suicidal ideation, and denied auditory and visual hallucinations.  The Veteran reported that he had no energy or motivation.  It was noted that the Veteran was not working due to his treatment for multiple myeloma.  The examiner assigned a diagnosis of major depression, recurrent, moderate.  

Also of record are VA outpatient treatment records that show the Veteran receives care at the VA Medical Center (VAMC) for a variety of medical conditions.  However, these records are silent for complaints or treatment related to his major depression.  In fact, a May 2015 VA treatment record shows that the Veteran had a negative depression screen.  

Based on a review of the evidence, the Board finds that the Veteran's major depression is appropriately rated at 30 percent disabling, during the entire appeal period.  Throughout the appeal, the Veteran's major depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with ongoing symptoms of depressed mood, anxiety, feelings of loneliness, disturbances of mood and motivation, lack of interest in social activities, and sleep impairment.  The Board finds that symptomatology is consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria for a 30 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 30 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 30 percent rating appear to be demonstrated throughout the appeal period.  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's major depression has not significantly changed and a uniform rating is warranted.

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 30 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shoes that the Veteran's major depression manifests with symptoms of decreased ability to perform occupational tasks only as a result of symptoms of depressed mood, low energy, worry over his physical problems, anxiety, and sleep impairment, which are specifically identified in Diagnostic Code 9434.  There is no indication that the average industrial impairment from the mental disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  Additionally, there is no lay or medical evidence to show frequent hospitalizations or that his major depression caused marked interference with during his time of employment. While the Veteran has reported he was unable to work as a result of his multiple myeloma, he is already in receipt of a 100 percent rating for that disability.  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected major depression is denied. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.  

The Board finds that the evidence of record is currently in conflict as to whether the Veteran has peripheral neuropathy related to his service-connected multiple myeloma.  Specially, at a July 2009 VA examination, it was noted that the Veteran had peripheral neuropathy that preceded his chemotherapy treatment for multiple myeloma, but that was made worse by his chemotherapy.  However, the examiner explained that the following the cessation of his chemotherapy treatment, his peripheral neuropathy returned to the pre-treatment levels.  The examiner also noted that while there are instances where multiple myeloma can cause peripheral neuropathy, in patients with amyloidosis or patients with osteosclerotic myeloma, this was not the case for the Veteran.  

Conversely, an April 2010 private treatment summary notes that the Veteran was being followed on maintenance chemotherapy and was being treated for grade I peripheral neuropathy at the University of Michigan Comprehensive Cancer Center.  This suggests to the Board that the Veteran's peripheral neuropathy may be related to his ongoing treatment for multiple myeloma and as such, a new VA examination is necessary to determine whether the Veteran currently has, or at any time during the pendency of the appeal has had, peripheral neuropathy related to his service-connected multiple myeloma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed peripheral neuropathy is etiologically related to his service-connected multiple myeloma, to include the treatment for such.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

After review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's peripheral neuropathy is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected multiple myeloma, to include the treatment for such.

A complete rationale for all opinions expressed should be provided.  

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


